REASONS FOR ALLOWANCE
Claims 1 and 6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a control device, including: “the digital computer is configured so that occurrence of an abnormality in one of the input parameters causes the digital computer to (1) obtain a corrected model which is a version of the model in which a constant output is provided (i) from one of the input nodes that receives the one of the input parameters in which the abnormality occurs (ii) to nodes of the hidden layer, (2) use the set of training data stored in the memory to train the corrected model, thereby obtaining a trained corrected model, and (3) utilize the trained corrected model to calculate the value of the output parameter,” in combination with the remaining limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747